               Case 2:20-cv-01866-MJP Document 14-1 Filed 01/22/21 Page 1 of 2



 1                                                                The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     RENALDO WHITE and RANDOLPH NADEAU,                    )
 9   individually and on behalf of all others similarly    )    CASE NO. 2:20-CV-01866-MJP
     situated,                                             )
10                                                         )    [PROPOSED] ORDER GRANTING
                      Plaintiffs,                          )    UNOPPOSED MOTION TO
11                                                              EXTEND TIME TO RESPOND TO
                                                           )
             v.                                                 COMPLAINT
12                                                         )
     SYMETRA ASSIGNED BENEFITS SERVICE                     )    NOTE FOR HEARING:
13   COMPANY and SYMETRA LIFE INSURANCE                    )    Friday, January 22, 2021
     COMPANY,                                              )
14                                                         )
                      Defendants.                          )
15                                                         )
16
             This Court, having reviewed Defendants’ Unopposed Motion to Extend Time to Respond
17
     to Complaint, and having found good cause:
18
             IT IS SO ORDERED. Defendants’ response to the Complaint shall be filed by March 3,
19
     2021.
20

21           ORDERED this ___ day of ______________________, 2021.

22

23                                                        The Honorable Marsha J. Pechman
24   //
25
     //
26
     //
27

     [PROPOSED] ORDER GRANTING UNOPPOSED MOTION                               KARR TUTTLE CAMPBELL
                                                                              701 Fifth Avenue, Suite 3300
     TO EXTEND TIME TO RESPOND TO COMPLAINT - 1                                Seattle, Washington 98104
     CASE NO. 3:20-CV-005268                                                          Main: (206) 223 1313
     #1364791 v1 / 42726-394                                                           Fax: (206) 682 7100
               Case 2:20-cv-01866-MJP Document 14-1 Filed 01/22/21 Page 2 of 2



 1   Presented by:
 2   s/Medora A. Marisseau
     Medora A. Marisseau, OSB No. 923838
 3   KARR TUTTLE CAMPBELL
     701 Fifth Avenue, Suite 3300
 4   Seattle, WA 98104
     Phone: (206) 223-1313
 5   Fax: (206) 682-7100
     Email: mmarisseau@karrtuttle.com
 6   Attorneys for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     [PROPOSED] ORDER GRANTING UNOPPOSED MOTION                    KARR TUTTLE CAMPBELL
                                                                  701 Fifth Avenue, Suite 3300
     TO EXTEND TIME TO RESPOND TO COMPLAINT - 2                    Seattle, Washington 98104
     CASE NO. 3:20-CV-005268                                              Main: (206) 223 1313
     #1364791 v1 / 42726-394                                               Fax: (206) 682 7100
